Case 8:15-cv-00011-TPB-CPT Document 160 Filed 05/27/20 Page 1 of 9 PageID 1823
     Response to Docket Document 159 in Case No. 8:15-cv-11-TPB-CPT And Motion to Compel
                                         Compliance


1    IN THE UNITED STATES DISTRICT COURT
2    MIDDLE DISTRICT OF FLORIDA
3    TAMPA DIVISION
4
5    Case number: 8:15-cv-00011-TPB-CPT
6    Response to Docket Document 159 - Order to Show Cause
7
8    OXEBRIDGE QUALITY RESOURCES
9    INTERNATIONAL, LLC, and
10   CHRISTOPHER PLAINTIFF, individually.
11
12   PLAINTIFF,
13
14   Vs.
15
16   MARC TIMOTHY DEFENDANT, individually,
17   and d/b/a/ CAYMAN BUSINESS SYSTEMS (a non-existent DBA since 2001)
18
19   DEFENDANT.
20
21   Judge: Thomas P. Barber
22   Court: Florida Middle District Court
23
24   COMES NOW the Defendant, Marc Timothy Defendant, hereinafter referred to as
25   DEFENDANT, to Reply as required in DKT 159.
26
27           RESPONSE TO DKT 159 AND MOTION TO COMPEL COMPLIANCE
28   This document was preceded by DKT 153 and supporting exhibits A through O This
29   is an addition thereto.


                      DEFENDANT Pro Se: Marc Timothy Defendant,
                                   Tel: 513 341-6272
                           Page 1 of 9 - Printed May 27, 2020
Case 8:15-cv-00011-TPB-CPT Document 160 Filed 05/27/20 Page 2 of 9 PageID 1824
     Response to Docket Document 159 in Case No. 8:15-cv-11-TPB-CPT And Motion to Compel
                                         Compliance


30
31                BACKROROUND IS DESCRIBED IN DKT 122 and DKT 153
32   This document should be read with consideration to DKTs 122, 123, 135, 140, 141,
33   144, 148, and 153 including all attachments, as all are part of Defendant’s
34   complaints of Violation of Injunction by Plaintiff between Jun 19, 2017 and present.
35   As noted in DKT 122, para. 7:




36




37
38
39   In DKT 132, the Honorable Judge E. Kovachrvich “Denied” DKT 122 of 19 June 2017
40   according to Local Rule 3.01(g). However it was mainly intended to ensure both the
41   Plaintiff, Plaintiff’s Attorney of record at the time and this Honorable Court that
42   Plaintiff was (and as of this writing is) violating the Stipulation on injunction (DKT
43   35). Exhibits A, B, C, D, E.
44



                        DEFENDANT Pro Se: Marc Timothy Defendant,
                                     Tel: 513 341-6272
                             Page 2 of 9 - Printed May 27, 2020
Case 8:15-cv-00011-TPB-CPT Document 160 Filed 05/27/20 Page 3 of 9 PageID 1825
     Response to Docket Document 159 in Case No. 8:15-cv-11-TPB-CPT And Motion to Compel
                                         Compliance


45   Even the Plaintiff has directly equated “Elsmar” with Marc Smith (Defendant) and
46   this lawsuit to the point where they are firmly linked together to the point where
47   they are synonymous. E,g.:




48
49   Still published on Oxebridge.com on 25 May 2020 at:
50   https://www.oxebridge.com/emma/us-court-oxebridge-prevails-in-elsmar-
51   lawsuit/.

52   * “ ‘In deciding whether an injunction has been violated it is proper to observe the objects
53   for which the relief was granted and to find a breach of the decree in a violation of the
54   spirit of the injunction, even though its strict letter may not have been disregarded.’ ”
55   Inst. of Cetacean Research v. Sea Shepherd Conserv. Soc’y, 774 F.3d 935, 949 (9th Cir.
56   2014) (quoting John B. Stetson Co. v. Stephen L. Stetson Co., 128 F.2d 981, 983 (2d Cir.
57   1942)).

58
59   As seen below, Plaintiff’ filing the lawsuit in 2015 elicited a strong negative
60   response. Defendant is (on Linkedin, and in numerous venues around the world)
61   appreciated for his chartable works..




                        DEFENDANT Pro Se: Marc Timothy Defendant,
                                     Tel: 513 341-6272
                             Page 3 of 9 - Printed May 27, 2020
Case 8:15-cv-00011-TPB-CPT Document 160 Filed 05/27/20 Page 4 of 9 PageID 1826
     Response to Docket Document 159 in Case No. 8:15-cv-11-TPB-CPT And Motion to Compel
                                         Compliance




62
63   Defendant suggests the Honorable Judge Thomas P. Barber visit
64   https://elsmar.com/accolades.html and consider the responses in Exhibit K.
65   Defendant has been honorably helping people for free for well over 20 years.
66   Defendant’s traits in no way approach Plaintiff’s many false and malicious
67   accusations, e.g.: This is “15 years of persecution”: Exhibits F, L and O.
68



                       DEFENDANT Pro Se: Marc Timothy Defendant,
                                    Tel: 513 341-6272
                            Page 4 of 9 - Printed May 27, 2020
Case 8:15-cv-00011-TPB-CPT Document 160 Filed 05/27/20 Page 5 of 9 PageID 1827
     Response to Docket Document 159 in Case No. 8:15-cv-11-TPB-CPT And Motion to Compel
                                         Compliance


69   It should also be taken into account that plaintiff has made knowingly false claims to
70   the Court, an example of which is described in Exhibit I.
71
72        PLAINTIFF’ CONTINUOUS INJUNCTION VIOLATIONS ARE/WERE BOTH
73            KNOWINGLY FALSE AND FANTASTICALLY ABSURD RANTINGS
74
75   Of particular note is Plaintiff’ publishing on both Linkedin and his Oxebridge
76   website, on May 31, 2017, and still posted as of this writing on 25 May 2020 his
77   Oxebridge website, “ELSMAR HACK OF OXEBRIDGE ISN’T THEIR FIRST RUN-IN WITH
78   THE LAW”. (Exhibit E) and https://www.oxebridge.com/emma/elsmar-hack-of-
79   oxebridge-isnt-their-first-run-in-with-the-law/ (Exhibit E). The hit piece is absurd
80   on its face. In it Plaintiff makes claims about Federal Court orders which did not
81   exist, and other various malicious defamatory claims that “Elsmar” (which everyone
82   knows is the Defendant) did various things,.
83   In addition, there is Plaintiff’ hit piece “Can't Access Oxebridge's Free ISO Template
84   Kits? Blame Elsmar”. (Still posted on LinkedIn on 18 April 2019 Exhibit O).
85
86   Defendant believes the interest of justice requires the Violations of the Plaintiff be
87   considered in any decision on Plaintiff’s motion.
88
89                                         Summary
90   Plaintiff’s motion did not comply with Local Rule 3.01(g) in its filing (DKT 146) and
91   Plaintiff has never tried to communicate with Defendant in this matter.
92   Plaintiff has been, continually, violating the injunction going back to 2015 (five +
93   years). Yet the Court states the plaintiffs have presented a prima facie case made up
94   of irrelevant, frivolous and malicious allegations. DKT 159.
95
96   Defendant has in DKTs 122, 123, 153 (and is) rebutting with a clearly factual
97   response. In addition, Plaintiff has ‘lawyer shopped’ since the case was settled out


                       DEFENDANT Pro Se: Marc Timothy Defendant,
                                    Tel: 513 341-6272
                            Page 5 of 9 - Printed May 27, 2020
 Case 8:15-cv-00011-TPB-CPT Document 160 Filed 05/27/20 Page 6 of 9 PageID 1828
      Response to Docket Document 159 in Case No. 8:15-cv-11-TPB-CPT And Motion to Compel
                                          Compliance


 98   of court and dismissed With Prejudice (Wohlsifer first after the settlement, then
 99   Lorenzo and most recently Shrayer in M.D.Fla._8_19-cv-00423) in attempts to get
100   this entire case reopened or reintroduced by including Defendant in a new lawsuit..
101   Defendant can, should the Court wish, present an additional 350+ pages of both
102   factual and prima facie “evidence” as Plaintiff did in M.D.Fla._8_19-cv-00423-WFJ-
103   SPF in attempt of overwhelm the Court with irrelevant, frivolous and malicious
104   documents.
105
106                                     Legal Harassment
107   Plaintiff’s actions are nothing less than legal harassment by the Plaintiff, first by
108   Wohlsifer and more recently by Lorenzo and now Shrayer. Lorenzo went so far as
109   to try to get the case reopened for Discovery. (DKTs 143, 144) Plaintiff has
110   continually searched the internet looking for anything he can blame on the
111   Defendant as is evident in exhibits to DKT 146. What Plaintiff finds Plaintiff
112   attributes to Defendant with no actual clear and convincing, factual “evidence”.
113
114                             Apology to this Honorable Court
115   Defendant apologizes to this Honorable Court that this document does not meet
116   ‘Federal Standards’ . However considering attorneys licensed to practice in this
117   Court have not been compliant either, Defendant believes that the Court cannot
118   expect a Pro Se defendant to be fully compliant.




                        DEFENDANT Pro Se: Marc Timothy Defendant,
                                     Tel: 513 341-6272
                             Page 6 of 9 - Printed May 27, 2020
 Case 8:15-cv-00011-TPB-CPT Document 160 Filed 05/27/20 Page 7 of 9 PageID 1829
      Response to Docket Document 159 in Case No. 8:15-cv-11-TPB-CPT And Motion to Compel
                                          Compliance




119
120   An attorney licensed to practice in Florida, and in Federal Court, isn’t ‘compliant’.
121   Surely this Court can not expect a Pro Se defendant to meet the same standard when
122   an experienced, licensed attorney doesn’t. This entire proceeding is a mockery of
123   the Federal Court system. Defendant is tired of Plaintiff’s complaints, such as in
124   M.D.Fla._8_19-cv-00423-WFJ-SPF wherein Plaintiff filed in excess of 360 “prima
125   facie Exhibits.
126                                   REQUEST FOR RELIEF
127
128   WHEREFORE, Defendant requests this Honorable Court Reject the Plaintiff’s Motion
129   With Prejudice to keep the Plaintiff from legally harassing Defendant, and failure to
130   comply with Local Rule 3.01(g).
131
132   Having submitted Factual evidence to the Court, Defendant believes his evidence
133   outweighs the prima facie ‘evidence’ submitted by the Plaintiff. In addition,
134   Defendant believes Plaintiff’s motion is moot because Plaintiff has obviously been,




                        DEFENDANT Pro Se: Marc Timothy Defendant,
                                     Tel: 513 341-6272
                             Page 7 of 9 - Printed May 27, 2020
 Case 8:15-cv-00011-TPB-CPT Document 160 Filed 05/27/20 Page 8 of 9 PageID 1830
      Response to Docket Document 159 in Case No. 8:15-cv-11-TPB-CPT And Motion to Compel
                                          Compliance


135   and continues to be, violating the injunction, and is currently doing so as of the date
136   of this submission.
137
138   Defendant requests that any future hearing, if any, be by telephone per Local Rule
139   3.01(i) due to distance, and due to Defendant’s medical conditions.
140
141                   CERTIFICATE OF GOOD FAITH (Local Rule 3.01(g)

142   The undersigned certifies that a good faith effort has been made to confer with the
143   opposing party to resolve this matter and that the attempt has been unsuccessful.

144

145                          CERTIFICATE OF SERVICE

146   I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

147   parties receiving electronic notification via the CM/ECF filing system as of the below
148   date.

149
150   I declare under penalty of perjury that the forgoing is true and correct.
151   Dated and respectfully submitted to the Court using CM/ECF this 28th day of May
152   2020.
153
154   /s/Marc Timothy Defendant (DEFENDANT Pro Se)
155   elsmarmarc@icloud.com
156   513 341-6272
157
158   Exhibits list below.
159
160

                        DEFENDANT Pro Se: Marc Timothy Defendant,
                                     Tel: 513 341-6272
                             Page 8 of 9 - Printed May 27, 2020
 Case 8:15-cv-00011-TPB-CPT Document 160 Filed 05/27/20 Page 9 of 9 PageID 1831
      Response to Docket Document 159 in Case No. 8:15-cv-11-TPB-CPT And Motion to Compel
                                          Compliance


161
162
163
164   Exhibits List:
165




166




                       DEFENDANT Pro Se: Marc Timothy Defendant,
                                    Tel: 513 341-6272
                            Page 9 of 9 - Printed May 27, 2020
